68 Ill. App. 2d 119 (1966)
215 N.E.2d 8
Leon Hall, Plaintiff-Appellee,
v.
Oliver Gerdes, Defendant-Appellant.
Gen. No. 10,666.
Illinois Appellate Court  Fourth District.
March 10, 1966.
*120 Anderson Law Offices, of Charleston (Jack H. Anderson, of counsel), and Roberts and Kepner, of Springfield (Maurice Kepner, of counsel), for appellant.
Massey, Anderson, Gibson & Pearman, of Paris, for appellee.
(Abstract of Decision.)
Opinion by JUSTICE CRAVEN.
Judgment affirmed.
Not to be published in full.